      Case 3:19-cv-01674-X Document 37 Filed 12/02/20           Page 1 of 4 PageID 613



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

      JUAN A. ARAGON,                             §
                                                  §
              Plaintiff,                          §
                                                  §
      v.                                          §   Civil Action No. 3:19-CV-01674-X
                                                  §
                                                  §
      WESTROCK SERVICES, LLC,
                                                  §
                                                  §
              Defendant.

                           MEMORANDUM OPINION AND ORDER

           Before the Court is Plaintiff Juan A. Aragon’s Motion for Extension of Time to

Respond to Motion for Summary Judgment and Motion for Leave to Extend Discovery

Deadline [Doc. No. 31]. In a single motion, Aragon asks the Court to: (1) extend the

deadline to respond to Defendant WestRock Services, LLC’s (Westrock) motion for

summary judgment and (2) extend the discovery deadline, which has already passed.

After consideration, and as explained below, the Court DENIES Aragon’s motion.

                                       I. Background

           This case arises out of alleged employment discrimination. Aragon filed his

original complaint on July 12, 2019. On April 24, 2020, Aragon moved to substitute

his attorney, which the Court granted on May 15, 2020. Per the Court’s scheduling

order, discovery closed on August 20, 2020. WestRock moved for summary judgment

on September 24, 2020. On October 14, 2020, the day his response was due, Aragon

asked this court to grant “an extension and leave to complete discovery.” 1


1   Doc. No. 31 at 2.

                                              1
    Case 3:19-cv-01674-X Document 37 Filed 12/02/20                 Page 2 of 4 PageID 614



                                       II. Legal Standards

       When requesting a continuance to respond to a motion for summary judgment,

Fed. R. Civ. P. 56(d) provides that if “a nonmovant shows by affidavit or declaration

that, for specified reasons, it cannot present facts essential to justify its opposition,

the court may: (1) defer considering the motion or deny it; (2) allow time to obtain

affidavits or declarations or to take discovery; or (3) issue any appropriate order.” 2

The party requesting the continuance must demonstrate to the Court both why it

needs additional discovery and how additional discovery would create a genuine

dispute of material fact. 3 A party “cannot evade summary judgment simply by

arguing that additional discovery is needed,” and it may not “simply rely on vague

assertions that additional discovery will produce needed, but unspecified, facts.” 4

       A party seeking modification of a scheduling order must show good cause for

failure to meet the deadlines in the order under Fed. R. Civ. P. 16(b). Rule 16(b)(4)

states: “A schedule may only be modified for good cause and with the judge’s

consent.” 5

                                           III. Analysis

       The thrust of Aragon’s argument is that his counsel worked diligently but

nonetheless lacked the time necessary to complete discovery and respond to

WestRock’s motion for summary judgment.




2 FED. R. CIV. P. 56(d).
3 See Stults v. Conoco, Inc., 76 F.3d 651, 657–58 (5th Cir. 1996).
4 Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 162 (5th Cir. 2006) (quotations omitted).
5 FED. R. CIV. P. 16(b)(4).


                                                  2
    Case 3:19-cv-01674-X Document 37 Filed 12/02/20                Page 3 of 4 PageID 615



       Aragon claims that his counsel “relied [o]n [t]he Joint Proposal and Scheduling

Order Schedule,” which proposed ending discovery in October. 6 In reality, discovery

closed on August 28, 2020, pursuant to the Court’s scheduling order, which Aragon’s

counsel could have easily consulted. In his motion, Aragon explains that, on August

28, 2020, “the undersigned counsel placed a phone call to the Defendant’s lead counsel

and discussed further depositions and her response was that discovery was closed.” 7

Despite being made aware of the close of discovery, Aragon waited nearly two months,

and to the very day his response was due, to file this motion requesting an extension

of the discovery deadline. The Court finds that Aragon’s “lack of diligence negates

good cause.” 8 Because good cause is required to modify a scheduling order, the Court

DENIES Aragon’s request to extend the discovery deadline.

       As for Aragon’s request that he be given more time to reply to WestRock’s

motion for summary judgment, he has failed to explain why he needs additional

discovery or how it would create a genuine dispute of material fact. Instead, he states

in conclusory fashion that “[b]y the time [Aragon] discussed the deposition of

witnesses, discovery was closed and he had to turn his attention to other events in

the case.” 9 In other words, Aragon argues he is entitled to extra time to respond

because he failed to comply with the discovery deadline and then became distracted

by other matters in the case. This is tantamount to no explanation at all. Aragon’s

argument does not satisfy Rule 56(d)’s standard, which requires showing specific


6 Doc. No. 34 at 4.
7 Doc. No. 31 at 2.
8 Beckhum v. Swift Response, LLC, 2020 WL 5702274 at *3 (N.D. Tex. Sept. 24, 2020) (Starr, J.).
9 Doc. No. 34 at 4.


                                                 3
      Case 3:19-cv-01674-X Document 37 Filed 12/02/20    Page 4 of 4 PageID 616



reasons by affidavit that he cannot present facts to justify his opposition to

WestRock’s motion for summary judgment. Indeed, Aragon’s motion reads like an

attempt to “evade summary judgment simply by arguing that additional discovery is

needed.” 10 Because Aragon relies only on vague claims that additional discovery is

needed, the Court DENIES Aragon’s request for an extension of time to respond.

                                    IV. Conclusion

          For the foregoing reasons, the Court DENIES Aragon’s Motion for Extension

of Time to Respond to Motion for Summary Judgment and Motion for Leave to Extend

Discovery Deadline.



          IT IS SO ORDERED this 2nd day of December 2020.



                                        ___________________________________
                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




10   Adams, 465 F.3d at 162.

                                          4
